Supplemental Opinion on Petition for Rehearing
PER CURIAM.
In the petition for rehearing counsel has called attention to the fact that instruction number six in the instant case is not identical to instruction number six which was discussed in Skaggs v. State, Okl.Cr., 1954, 273 P.2d 783, and to which former opinion reference was made in the within case. An examination of the record discloses that counsel is correct in this statement. However, we have considered instruction number six along with the other alleged errors and feel that although instruction number six is not a model instruction nor one which we think should be given, that on the whole it was not confusing or misleading to the jury and was not sufficient to constitute reversible error.
The petition for rehearing is denied and the mandate will issue immediately.